Citation Nr: 1132820	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-24 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD) and an anxiety disorder, not otherwise specified, currently rated as 30 percent disabling.

2. Entitlement to a total disability evaluation based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) what denied the Veteran's claim.

As a result of the Veteran's statements and evidence about the effect his service connected disabilities have had on his ability to engage in substantially gainful employment, the Board finds that his increased rating claims includes a claim for TDIU, and that this claim has therefore been added as an additional claim entitled to current appellate review.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the objective evidence reveals that the Veteran's PTSD has been manifested by symptoms including panic attacks, nightmares, depressed mood, and intrusive thoughts; objectively, the Veteran had good judgment, normal memory, was oriented to person, place, time, maintained a relationship with his son and friends, was a full time student, and had the ability to maintain basic hygiene.


CONCLUSION OF LAW

The criteria for an initial increased rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.   Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.

Here, however, service connection was granted by the currently appealed September 2007 decision, and the Veteran disagreed with the disability rating.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.

Regarding the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained all relevant medical records.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Initial Increased Rating

The present appeal involves the Veteran's claim that the severity of his service-connected anxiety disorder warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in an appeal of an initial rating (such as in this case), consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus consider entitlement to "staged ratings."

Evaluation of a disability includes consideration of the veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.

As noted above, service connection for an anxiety disorder was granted by the RO in the appealed September 2007 rating decision that awarded the 10 percent rating effective from August 27, 2007.  Subsequently, in a July 2008 Decision Review Officer Decision, the Veteran was granted a 30 percent evaluation for PTSD and anxiety disorder, effective May 7, 2006.  The Veteran has timely appealed the initial 30 percent disability evaluation initially (and ultimately) assigned.   

The Veteran's service-connected anxiety disorder is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9413 (2010).  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). Id.

Pursuant to the General Rating Formula, a 30 percent disability rating requires occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions and recent events).  See 38 C.F.R. § 4.130, Diagnostic Code 9411, 9413 (2010).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation requires total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id.

Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996) citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994) (DSM-IV).  Rating agencies are charged with the responsibility of being thoroughly familiar with DSM-IV in order to apply the general rating criteria for rating mental disorders.  See 38 C.F.R. § 4.130 (2010).

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

After carefully reviewing the evidence of the record, the Board finds that the overall evidence does not support an evaluation higher than 30 percent for the Veteran's service-connected PTSD throughout the pendency of the claim and appeal.

According to the evidence of record the Veteran was treated by a private psychologist, Dr. R. J. O'Halloran, who reported in October 2006 that the Veteran experienced mild symptoms of anhedonia with loss of interest and motivation.  The Veteran had vague passing thoughts of suicide.  He experienced significant symptoms of sleep disturbances such as nightmares.  The Veteran exhibited symptoms of hypervigilence, irritability, anxiety, flashbacks, intrusive thoughts about his war experience, and it was noted he avoided crowds.  The Veteran described elaborate "fantasies of revenge and retaliation."  Dr. O'Halloran stated the Veteran had "generalized malaise and indifference to family and friends."  The Veteran had problems with short-term memory and concentration.  The Veteran was "endeavoring an educational/vocational program and, with difficulty, [was] accommodating his program."  The Veteran was diagnosed with PTSD and a GAF score of 54.  See Dr. R. J. O'Halloran private treatment record, dated October 2006. 

In August 2007, the Veteran underwent a VA PTSD examination where the examiner reported the Veteran was clean and appropriately dressed.  His psychomotor activity and speech were unremarkable.  He was cooperative, friendly, and attentive.  The Veteran's affect was normal, attention was intact, and was oriented to person, place, and time.  The Veteran's remote, recent, and immediate memory was normal.  His thought process and content were unremarkable and he understood the outcome of behavior.  The Veteran stated he occasionally had trouble sleep depending on what he was going through in life.  The Veteran reported he was working on a degree to become a fire fighter.  There was no evidence of delusions, obsessive/ritualistic behaviors, panic attacks, homicidal and suicidal thoughts.  The Veteran had good impulse control with no episodes of violence.  He was able to maintain his personal hygiene with no problems with activities of daily living.  The Veteran experienced recurrent and intrusive distressing recollection of events.  He was hypervigilent and irritable with outbursts with anger.  The examiner determined the disturbance did not cause clinically significant distress, impairment in social occupational or other important areas of functioning.  See VA PTSD examination, dated August 2007.

Upon examination and review of the evidence of record, the examiner determined the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD as he did not exhibit "enough symptoms in all areas as required by DSM-IV to be given a diagnosis of PTSD."  However, the Veteran was diagnosed with anxiety disorder and given a GAF score of 80.  Id. 

A December 2007 private treatment record of Dr. O'Halloran indicated that the Veteran recently finished his academics in fire fighting in November 2007.  The Veteran was successful in his academics but stated, in contrast to his peers, a high number of study hours were required to complete the program.  He stated he had poor focus and his anxiety contributed to his inability to participate in the psychosocial events of his training program.  The Veteran stated he felt vulnerable, suspicious and anxiety in crowds.  His related that his anxiety caused him to forget assignments and equipment, and that he experienced flashbacks.  The Veteran reported his social participation is very restricted, but that he maintained a good relationship with his son and his son's mother.  He stated he is verbally abusive to his girlfriend and does not actively pursue recreational activities. The Veteran's PTSD diagnosis was confirmed and his GAF score was 52.  See Dr. R. J. O'Halloran private treatment record, dated December 2007.

In June 2010, the Veteran was afforded another VA PTSD examination where he was described as having "variable mood, depressed mood on some days, problems with focusing, appetite is variable, energy [was] adequate, sleep onset problems, occasional crying, irritable mood."  The Veteran stated he was working on his prerequisites for nursing school but that his grades were declining.  The Veteran stated he lacked desire and noticed changes in his study habits.  The Veteran reported he separated from his girlfriend of six years and maintains a relationship with his son.  He stated he had some friends that he spends time with. His hobbies were sports games and going to the gym.  The Veteran reported he was a bartender part time and a full time student.  See VA PTSD examination, dated June 2010. 

The Veteran arrived at the examination clean and appropriately dressed.  His psychomotor activity was unremarkable, speech was clear and coherent.  He was cooperative, friendly and relaxed.  The Veteran's affect was appropriate, his mood was good, and he was oriented to person, place, and time.  The Veteran's thought process was unremarkable but his thought content was preoccupied with one or two topics.  The Veteran did not have any delusions or hallucinations.  The Veteran had sleep impairment.  His remote, recent, and immediate memory was normal.  The Veteran did have inappropriate behavior and panic attacks but no homicidal or suicidal thoughts.  He had good impulse control and no episodes of violence.  Id. 

The examiner further noted the Veteran had recurrent and intrusive distressing recollections and dreams.  He made efforts to avoid thoughts, feelings, or conversations associated with his trauma and avoided activities, places, or people that arouse recollections.  The Veteran was also hypervigilent with exaggerated startle response.  A diagnosis of PTSD was confirmed and his GAD score was 59.  Id. 

The Veteran submitted a statement in June 2011 stating that he did not agree with his June 2010 examination.  The Veteran stated he was not employed as a bartender and did not play sports games.  He further stated that he did have suicidal thoughts but no action and that he has bad tempers which leads to frequent road rage.  See Veteran's statement, June 2011. 

Based on the above evidence, the Board concludes that the Veteran is not entitled to a disability rating in excess of 30 percent for his anxiety. The medical evidence does not demonstrate that the Veteran's anxiety is manifested by flattened affect, circumstantial, circumlocutory, or stereotyped, speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, or disturbances of motivation and mood.  He has been consistently described as being oriented to person, place and time.

Regarding the Veteran's contention that the June 2010 VA examination did not accurately reflect his current symptoms, the Board still finds the Veteran's symptomatology as a whole most accurately reflects a 30 percent disability rating. 

He is able to maintain his personal hygiene as well as other basic activities of daily living.  It has been noted that the Veteran maintains a relationship with his son and friends.  He has been able pursue his academic endeavors and is able to generally maintain self-care and normal conversation.  He experiences occasional depressed mood, anxiety, and chronic sleep impairment.  There is, however, no evidence of delusions or hallucinations, suicidal and homicidal ideation, and he has demonstrated episodes of violence.

Finally, while the Board acknowledges that the Veteran briefly had a GAF score of 52 during the rating period, such GAF scores have not been shown to be solely based on the service-connected disability at issue; the Board notes that the Veteran is also impaired by his nonservice-connected disorders.  GAF is a scale reflecting the "'psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).

A GAF score is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  However, the Board also points out that the clinical findings are nevertheless more probative in making this important determination, as these findings more accurately portray the relevant symptoms of only the Veteran's service-connected PTSD.  See 38 C.F.R. §§ 4.2, 4.6.  In this regard, the Board points out that VA treatment notes within the record consistently indicate that the Veteran's symptoms were productive of no more than mild to moderate impairment due to his PTSD.  There is no justification for increasing the rating for the Veteran's PTSD in excess of 30 percent on the basis of his GAF score.  See 38 C.F.R. § 4.7.

Based on the evidence of record, the Board finds that  the Veteran's PTSD symptomatology more nearly approximates his current 30 percent rating.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability rating in excess of 30 percent for his service connected anxiety disorder must be denied.

Extraschedular Consideration

The potential applications of various provisions of Title 38 of the Code of Federal Regulations have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards." 38 C.F.R. § 3.321(b)(1) (2010).  While the Veteran may disagree, the preponderance of medical evidence shows that for the Veteran's service connected hypertension evaluated in this decision, the disability manifestations are adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing by the Veteran his anxiety has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 

ORDER

Entitlement to an initial disability evaluation in excess of 30 percent for PTSD and an anxiety disorder, not otherwise specified, is denied.


REMAND

In a (relatively) recent precedent decision, Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a claim for a TDIU is part and parcel of an increased-rating claim when the issue of unemployability is raised by the record. In this case, the issue of unemployability is raised by the record.  The Veteran has reported that he was not currently employed, presumably as a result of his PTSD. Therefore, pursuant to Rice, the Board is assuming jurisdiction over the TDIU claim, since the issue of unemployability is raised by the record.

The Veteran stated at the June 2010 VA examination that he was a bartender part time for two to five year and was a full time student.  However, the Veteran stated in June 2011 that he was unemployed.

Generally, a Veteran will be entitled to a TDIU upon establishing he is in fact unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his age or impairment from disabilities that are not service connected (i.e., unrelated to his military service).  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities - provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).

When the percentage standards of 38 C.F.R. § 4.16(a) have not been met, VA must consider assigning an extra-schedular rating.  38 C.F.R. § 4.16(b).  If the evidence demonstrates that the Veteran is unemployable by reason of his service- connected disabilities, but fails to meet these percentage standards (as appears to be the case here), the claim shall be submitted to the Director of Compensation and Pension (C&P) Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

The recent examinations do not contain an explicit opinion as to whether the Veteran's unemployment is attributable to his service connected disabilities or whether these disabilities would preclude all gainful employment.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. Schedule the Veteran with an examination to determine whether his service connected disabilities, as likely as not, prevent him from obtaining or retaining gainful employment that his education and occupational experience would otherwise permit him to undertake.  The examiner should review the claims folders and note such review in the examination report or in an addendum.  The examiner should provide a rationale for the opinion.  If further examination is recommended, it should be undertaken.

2. After completing the above, and any other development deemed necessary, the AMC/RO should readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


